DISSENTING OPINION OF
MR. JUSTICE WOLF.
It seems to me that the Act of March 9, 1911, is very plain on its face when it gives a taxpayer a right to sue the Treasurer if a tax has been wrongfully collected. It gives the taxpayer the right, and there is no provision anywhere in the Act requiring him to appeal to the Board of Equalization and Review. Before the said Act of March 9, 1911, such an appeal was in a vast number of cases the only direct remedy a taxpayer had. But the act now in several parts gives the said taxpayer a remedy by suit in all cases of *525wrongful taxation if he will first pay his taxes under protest. The payment of the taxes under protest is the essential condition precedent. After the payment of the tax under protest in case of wrongful taxation a remedy by suit arises in the taxpayer under the clear wording of the law. I see no room for adding another condition precedent.
But it is said that our statute was taken from Tennessee and that we should follow the construction given to it hy the highest court of that State and Ward v. Alsup, 46 S. W. 573, is cited. As for the statute itself, there is no construction of it in that case. It is there said that under the system of taxation in Tennessee a taxpayer 'must first exhaust his administrative remedy. The decision is a construction of tlae whole system of taxation in Tennessee and not of the statute itself. Suppose, for example, there had been no administrative board of review in Porto Pico and we had still adopted the Tennessee statute. There would have been no ambiguous words therein and hence no room for construction. The rule of construction to which the majority opinion relates is one, I take it, that refers to the interpretation of the words of the statute itself. However that may be, the rule of construction is not to be followed blindly in all circumstances. Coulam v. Doull, 133 U. S. 216; Whitney v. Fox, 166 U. S. 646, 647. In the latter case the Supreme Court of the United States refused to be bound by the interpretation put upon a statute by California after the said statute was adopted by Utah when there was a single case in California and where the Utah decision was in harmony with the obvious meaning of the statute. The situation in this case seems to be identical. I think that the intention of the legislature from the words of the statute was to govern all cases of wrongful taxation. I regret that various circumstances have interfered with my presenting a more elaborate opinion, but as I dissented from the majority I desired briefly to indicate my reasons.